Carley, Judge.
Appellants appeal from an order terminating their parental rights in three of their children pursuant to OCGA § 15-11-51 (a) (2) (Code Ann. § 24A-3201). They enumerate as error only the sufficiency of the evidence to support the termination order.
“Termination of parental rights is a severe measure. [Cit.] The authority to terminate parental rights is given to the trial judge where it finds the child deprived and where the conditions and cause of the deprivation are likely to continue. [OCGA § 15-11-51 (a) (2) (Code Ann. § 24A-3201).] In order for a trial court to terminate parental rights, there must be a showing of parental unfitness, caused either by intentional or unintentional misconduct resulting in abuse or neglect of the children, or by what is tantamount to physical or mental incapability to care for the children. [Cits.] Our decisions have taken a stern view in cases of parental termination, sustaining such *732rendering only where there is evidence of profoundly detrimental and egregious parental misconduct underlying the deprivation and probable continued deprivation. [Cit.]” In the Interest of T. R. L., 162 Ga. App. 659, 660-661 (292 SE2d 518) (1982).
Decided September 7, 1983.
Crisp B. Flynt, for appellants.
Eugene W. Dabbs IV, Carol Atha Cosgrove, H. Perry Michael, Senior Assistant Attorneys General, Vivian D. Egan, David C. Will, Assistant Attorneys General, for appellee.
The above stated standard was met in the instant case by clear and convincing evidence of compelling facts authorizing the termination of appellants’ parental rights. See generally Kilgore v. Dept. of Human Resources, 151 Ga. App. 19 (258 SE2d 680) (1979); McHugh v. Dept. of Human Resources, 157 Ga. App. 82 (276 SE2d 132) (1981). Compare In re Suggs, 249 Ga. 365 (291 SE2d 233) (1982); Chancey v. Dept. of Human Resources, 156 Ga. App. 338 (274 SE2d 728) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.